internal_revenue_service number release date index number --------------------------------- ------------------------------ ----------------------------------------- ------------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------------ telephone number ---------------------- refer reply to cc psi plr-140710-15 date date ------------------- legend x ------------------------------------------------------------------------------------------------------ -------------------------- state ------------- dear --------------- this letter responds to your letter dated date submitted on behalf of x by its authorized representative requesting a ruling under sec_7704 of the internal_revenue_code code facts according to the information submitted x is a publicly traded limited_partnership organized under the laws of state x is engaged in certain midstream operations and as a part of that business provides fluid solids and oilfield waste handling treatment and disposal services to customers engaged in the exploration for and development and production of oil and natural_gas as a part of its fluid management services x supplies and transports drilling and fracturing fluids including fresh water brine and other chemical injectants for use in drilling and hydraulic fracturing the brine and other injectants are obtained by x through fluid separation and chemical recovery activities as part of its recycling and disposal services and then marketed by x exclusively to producers for use in the exploration and production of oil and natural_gas through the fracturing process x transports the fluids to producers via trucks tanks and in some cases related to fresh water supply pumps and pipelines these pipelines include temporary pipelines owned operated maintained and controlled by x and dedicated specifically to the plr-140710-15 transportation of fluids to producers for use in fracturing water delivery pipeline systems that will be developed constructed owned operated maintained and controlled by x for the specific purpose of transporting fluids to producers for use in the fracturing process or water delivery pipeline systems that are managed and operated-but not owned-by x during the provision of these services employees of x or employees of an affiliate of x working under the supervision direction and control of x remain present at both the fluid source and the well site to oversee the process and ensure proper functioning of the pipelines and related equipment as a part of its transportation services x also provides inter-well site transportation via pipelines when requested by its oil and natural_gas producer customers these transfer services include a transporting fluids between producers’ well sites on a single producing property b transporting fluids between frac tanks for a producer at a single well site and c transporting fluids for a producer between one or more well sites and or a treatment plant x also treats recycles and disposes of flowback produced water pit water and other drilling and production wastes so that such wastes can be recycled or disposed of consistent with environmental regulations flowback and produced water may be transported to x’s recycling facilities or disposal sites by truck or pipelines x’s recycling activities produce water and fluids that are cleaned and purified for reuse in the oil and natural_gas production process such activities also result in certain materials eg brine and other chemical injectants being separated from the contaminated water and fluids during the recycling_process which are then marketed to oil and natural_gas producers for reuse drilling mud fracturing fluid waste drill cuttings tank bottoms and norm naturally occurring radioactive material constitute the majority of the waste treated at x’s existing disposal facilities which may include in the future special-waste landfills that are authorized to accept certain hazardous waste materials such as norm in addition x also provides truck and tank washout services and recycling or disposal services related to the resulting fluids storage tanks trucks and other equipment that store and transport flowback produced water and other drilling and production waste must be properly cleaned and maintained to prevent rust and corrosion failing to properly clean these items could result in damage to tanks and potential leakage of hazardous fluids also in connection with its fluid management and disposal services x earns income through the provision of frac tanks for temporary storage of water flowback produced water pit water drill cuttings and other drilling and production wastes x represents that x must provide a substantial level of ongoing service to each customer during the term of such customer’s use of the frac tank and must maintain a regular presence at the customer worksite plr-140710-15 x also provides hydrocarbon remediation services as a part of these services x removes hydrocarbons from the drilling waste at its facilities during the waste treatment and disposal process and sells such reclaimed hydrocarbons x makes the following representations x supervises directs and controls personnel for its fluid management transportation disposal washout and storage services these activities require personnel with specialized knowledge unique training and experience such as training in drill site maintenance fluid pressure monitoring and spill prevention operating mechanical and pressure pumps as well as safety training critical to the operation of x’s recycling and disposal facilities the provision of fluids as well as water transfer services are essential to the completion of oil and natural_gas drilling and fracturing operations processing and treatment of flowback fluids and produced water is required in order to comply with governmental regulations and industry standards x’s fluid management services require daily involvement and are performed on an ongoing basis throughout the exploration and production life cycle of each producing property x’s recycling and disposal facilities and related service equipment are staffed on a continuous hour per day basis and are equipped with remote monitoring capabilities law analysis sec_7704 provides that except as provided in sec_7704 a publicly_traded_partnership will be treated as a corporation sec_7704 provides that the term publicly_traded_partnership means any partnership if interests in that partnership are traded on an established_securities_market or interests in that partnership are readily_tradable on a secondary market or the substantial equivalent thereof sec_7704 provides that sec_7704 does not apply to a publicly_traded_partnership for any taxable_year if such partnership meets the gross_income requirements of sec_7704 for the taxable_year and each preceding_taxable_year beginning after date during which the partnership or any predecessor was in existence sec_7704 provides that a partnership meets the gross_income requirements of sec_7704 for any taxable_year if percent or more of the gross_income of the partnership for the taxable_year consists of qualifying_income sec_7704 provides that the term qualifying_income includes income and gains derived from the exploration development mining or production processing refining transportation including pipelines transporting gas oil or products thereof or plr-140710-15 the marketing of any mineral_or_natural_resource including fertilizer geothermal_energy and timber conclusion based solely on the facts submitted and the representations made we conclude that gross_income derived by x from its fluid management transportation disposal washout and storage services constitutes qualifying_income within the meaning of sec_7704 in addition income derived by x from its hydrocarbon remediation services performed as part of the disposal process constitutes qualifying_income within the meaning of sec_7704 so long as x does not sell the recovered hydrocarbons to end users at the retail level this ruling is not applicable to any income derived by x from the delivery and transportation of water brine or other injectants where x does not also collect and clean recycle or otherwise dispose_of the resulting produced water and drilling production waste after use except as expressly provided herein no opinion is expressed or implied concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed as to whether x meets the percent gross_income requirement of sec_7704 in any taxable_year for which this ruling may apply the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it however in the event of a technical_termination of x under sec_708 the resulting_partnership may continue to rely on this ruling in determining its qualifying_income under sec_7704 sec_6110 of the code provides that this letter may not be used or cited as precedent plr-140710-15 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely s holly porter chief branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
